Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 1 of 17 Page ID #:407



   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11   N.T.A.A. (NO TALK ALL ACTION),        CASE NO. 2:21-CV-00398-DDP-AGR
       INC.; RYAN ROBINSON, an
  12
       Individual,                           STIPULATED PROTECTIVE
  13                    Plaintiffs,          ORDER
  14
            v.                               NOTE CHANGES MADE BY THE
  15                                         COURT.
       NORDSTROM, INC.; NIKE, INC.,
  16
       AND DOES 1 through 10, Inclusive
  17
                         Defendants.
  18
  19   NIKE, INC., an Oregon corporation,
  20
                         Counterclaimant
  21
  22        v.

  23   N.T.A.A. (NO TALK ALL ACTION),
  24   INC., a Canadian corporation; RYAN
       ROBINSON, an Individual
  25
  26                  Counter -Defendants.

  27
  28

                               STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 2 of 17 Page ID #:408



   1      1. A. PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public disclosure
   4   and from use for any purpose other than prosecuting this litigation may be warranted.
   5   Accordingly, the parties hereby stipulate to and petition the Court to enter the
   6   following Stipulated Protective Order. The parties acknowledge that this Order does
   7   not confer blanket protections on all disclosures or responses to discovery and that
   8   the protection it affords from public disclosure and use extends only to the limited
   9   information or items that are entitled to confidential treatment under the applicable
  10   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
  11   that this Stipulated Protective Order does not entitle them to file confidential
  12   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  13   followed and the standards that will be applied when a party seeks permission from
  14   the court to file material under seal
  15         B. Good Cause Statement
  16   This action is likely to involve trade secrets, customer and pricing lists and other
  17   valuable research, development, commercial, financial, technical and/or proprietary
  18   information for which special protection from public disclosure and from use for any
  19   purpose other than prosecution of this action is warranted. Such confidential and
  20   proprietary materials and information consist of, among other things, confidential
  21   business or financial information, information regarding confidential business
  22   practices, or other confidential research, development, or commercial information
  23   (including information implicating privacy rights of third parties), information
  24   otherwise generally unavailable to the public, or which may be privileged or otherwise
  25   protected from disclosure under state or federal statutes, court rules, case decisions,
  26   or common law. Accordingly, to expedite the flow of information, to facilitate the
  27   prompt resolution of disputes over confidentiality of discovery materials, to
  28   adequately protect information the parties are entitled to keep confidential, to ensure

                                                -1-
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 3 of 17 Page ID #:409



   1   that the parties are permitted reasonable necessary uses of such material in preparation
   2   for and in the conduct of trial, to address their handling at the end of the litigation,
   3   and serve the ends of justice, a protective order for such information is justified in this
   4   matter. It is the intent of the parties that information will not be designated as
   5   confidential for tactical reasons and that nothing be so designated without a good faith
   6   belief that it has been maintained in a confidential, non-public manner, and there is
   7   good cause why it should not be part of the public record of this case.
   8      2. DEFINITIONS
   9         2.1 Action: This pending federal litigation with the case caption 2:21-cv-00398
  10             (DDP)(AGR) in the Central District of California.
  11         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
  12             information or items under this Order.
  13         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  14             it is generated, stored or maintained) or tangible things that qualify for
  15             protection under Federal Rule of Civil Procedure 26(c), and as specified
  16             above in the Good Cause Statement.
  17         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  18             support staff)
  19         2.5 Designating Party: a Party or Non-Party that designates information or
  20             items that it produces in disclosures or in responses to discovery as
  21             “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
  22             EYES ONLY.”
  23         2.6 Disclosure or Discovery Material: all items or information, regardless of
  24             the medium or manner in which it is generated, stored, or maintained
  25             (including, among other things, testimony, transcripts, and tangible things),
  26             that are produced or generated in disclosures or responses to discovery in
  27             this matter.
  28

                                                  -2-
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 4 of 17 Page ID #:410



   1        2.7 Expert: a person with specialized knowledge or experience in a matter
   2            pertinent to the litigation who has been retained by a Party or its counsel to
   3            serve as an expert witness or as a consultant in this Action.
   4        2.8 HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY Information
   5            or Items: certain limited CONFIDENTIAL material or information,
   6            whether tangible or intangible, that is highly sensitive and constitutes or
   7            contains: (1) technical information such as product design, formulation,
   8            composition, or structure; (2) information within the definition of trade
   9            secret provided by state or federal law; (3) research, development or clinical
  10            information, including, without limitation, information related to methods,
  11            processes, and techniques; (4) customer, collaborator, or vendor lists; (5)
  12            sales, cost, pricing, licensing fees and royalties, or other financial
  13            information or records; (6) plans for strategic initiatives, marketing plans,
  14            research or business plans or strategies; (7) any other information that
  15            contains the Designating Party’s trade secrets, know-how, unpatented
  16            inventions, or other confidential research, development, clinical or
  17            commercial, personal, health, and/or financial information of a highly
  18            sensitive nature; or (8) any other information that may cause significant
  19            harm to, and/or breach the privacy of, the Designating Party or its
  20            obligations to third parties if disclosed to persons other than those described
  21            in Section 7 (ACCESS TO AND USE OF PROTECTED MATERIAL)
  22            below.
  23        2.9 House Counsel: attorneys who are employees of a party to this Action.
  24            House Counsel does not include Outside Counsel of Record or any other
  25            outside counsel.
  26        2.10 Non-Party: any natural person, partnership, corporation, association, or
  27            other legal entity not named as a Party to this action.
  28

                                                -3-
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 5 of 17 Page ID #:411



   1         2.11 Outside Counsel of Record: Attorneys who are not employees of a party
   2             to this Action but have filed a notice of appearance in this Action on behalf
   3             of that party, or lawyers and support staff who are employed by a law firm
   4             which has appeared on behalf of that party and are assisting record counsel
   5             on this Action.
   6         2.12 Party: any party to this Action, including all of its officers, directors,
   7             employees, consultants, retained experts, and Outside Counsel of Record
   8             (and their support staffs).
   9         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  10             Discovery Material in this Action.
  11         2.14 Professional Vendors: Persons or entities that provide litigation support
  12             services (e.g., photocopying, videotaping, translating, preparing exhibits or
  13             demonstrations, and organizing, storing, or retrieving data in any form or
  14             medium) and their employees and subcontractors.
  15         2.15 Protected Material: any Disclosure or Discovery Material that is
  16             designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
  17             ATTORNEYS’ EYES ONLY.”
  18         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
  19             from a Producing Party.
  20      3. SCOPE
  21         The protections conferred by this Stipulation and Order cover not only
  22   Protected Material (as defined above), but also (1) any information copied or extracted
  23   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
  24   Protected Material; and (3) any testimony, conversations, or presentations by Parties
  25   or their Counsel that might reveal Protected Material. Any use of Protected Material
  26   at trial shall be governed by the orders of the trial judge. This Order does not govern
  27   the use of Protected Material at trial.
  28

                                                 -4-
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 6 of 17 Page ID #:412



   1      4. DURATION
   2         Even after final disposition of this litigation, the confidentiality obligations
   3   imposed by this Order shall remain in effect until a Designating Party agrees
   4   otherwise in writing or a court order otherwise directs. Final disposition shall be
   5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6   or without prejudice; and (2) final judgment herein after the completion and
   7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8   including the time limits for filing any motions or applications for extension of time
   9   pursuant to applicable law.
  10      5. DESIGNATING PROTECTED MATERIAL
  11         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
  12             Party or Non-Party that designates information or items for protection under
  13             this Order must take care to limit any such designation to specific material
  14             that qualifies under the appropriate standards. The Designating Party must
  15             designate for protection only those parts of material, documents, items, or
  16             oral or written communications that qualify so that other portions of the
  17             material, documents, items, or communications for which protection is not
  18             warranted are not swept unjustifiably within the ambit of this Order.
  19                Mass, indiscriminate, or routinized designations are prohibited.
  20             Designations that are shown to be clearly unjustified or that have been made
  21             for an improper purpose (e.g., to unnecessarily encumber the case
  22             development process or to impose unnecessary expenses and burdens on
  23             other parties) may expose the Designating Party to sanctions.
  24                If it comes to a Designating Party’s attention that information or items
  25             that it designated for protection do not qualify for protection, that
  26             Designating Party must promptly notify all other Parties that it is
  27             withdrawing the inapplicable designation.
  28

                                                -5-
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 7 of 17 Page ID #:413



   1        5.2 Manner and Timing of Designations. Except as otherwise provided in this
   2            Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   3            stipulated or ordered, Disclosure or Discovery Material that qualifies for
   4            protection under this Order must be clearly so designated before the
   5            material is disclosed or produced.
   6            Designation in conformity with this Order requires:
   7           (a) for information in documentary form (e.g., paper or electronic
   8                documents, but excluding transcripts of depositions or other pretrial or
   9                trial proceedings), that the Producing Party affix at a minimum, the
  10                legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”)
  11                or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (or
  12                (“HIGHLY CONFIDENTIAL—AEO as space permits), to each page
  13                that contains protected material. If only a portion or portions of the
  14                material on a page qualifies for protection, the Producing Party also
  15                must clearly identify the protected portion(s) (e.g., by making
  16                appropriate markings in the margins).
  17                     A Party or Non-Party that makes original documents available for
  18                inspection need not designate them for protection until after the
  19                inspecting Party has indicated which documents it would like copied
  20                and produced. During the inspection and before the designation, all of
  21                the material made available for inspection shall be deemed “HIGHLY
  22                CONFIDENTIAL—ATTORNEYS’                 EYES      ONLY.”    After   the
  23                inspecting Party has identified the documents it wants copied and
  24                produced, the Producing Party must determine which documents, or
  25                portions thereof, qualify for protection under this Order. Then, before
  26                producing the specified documents, the Producing Party must affix the
  27                “CONFIDENTIAL”            or      “HIGHLY          CONFIDENTIAL—
  28                ATTORNEYS’ EYES ONLY” legend to each page that contains

                                               -6-
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 8 of 17 Page ID #:414



   1                Protected Material. If only a portion or portions of the material on a
   2                page qualifies for protection, the Producing Party also must clearly
   3                identify the protected portion(s) (e.g., by making appropriate markings
   4                in the margins).
   5           (b) for testimony given in depositions: or in other pretrial or trial
   6                proceedings: all transcripts will automatically be designated “HIGHLY
   7                CONFIDENTIAL—ATTORNEYS’ EYES ONLY” from the day of
   8                the deposition or proceeding to twenty-one (21) calendar days after the
   9                final original transcript becomes available for review. During this
  10                period of automatic designation, the Designating Party may provide
  11                written designations of those portions of the testimony that qualify for
  12                protection under this Order. If such written designations are submitted,
  13                then the final transcript will be revised to reflect those designations.
  14                After the expiration of this period of automatic designation, if no
  15                written designations are submitted by the Designating Party, then the
  16                entire transcript will be deemed not confidential, and the transcript will
  17                be revised to remove all confidentiality designations.
  18           (c) for information produced in some form other than documentary and for
  19                any other tangible items, that the Producing Party affix in a prominent
  20                place on the exterior of the container or containers in which the
  21                information is stored the legend “CONFIDENTIAL” or “HIGHLY
  22                CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (or “HIGHLY
  23                CONFIDENTIAL—AEO” as space permits). If only a portion or
  24                portions of the information warrants protection, the Producing Party, to
  25                the extent practicable, shall identify the protected portion(s)
  26        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
  27            failure to designate qualified information or items does not, standing alone,
  28            waive the Designating Party’s right to secure protection under this Order

                                                -7-
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 9 of 17 Page ID #:415



   1            for such material. Upon timely correction of a designation, the Receiving
   2            Party must make reasonable efforts to assure that the material is treated in
   3            accordance with the provisions of this Order.
   4     6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5        6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
   6            of confidentiality at any time that is consistent with the Court’s Scheduling
   7            Order.
   8        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
   9            process under Local Rule 37.1 et seq.
  10        6.3 The burden of persuasion in any such challenge proceeding shall be on the
  11            Designating Party. Frivolous challenges, and those made for an improper
  12            purpose (e.g., to harass or impose unnecessary expenses and burdens on
  13            other parties) may expose the Challenging Party to sanctions. Unless the
  14            Designating Party has waived or withdrawn the confidentiality designation,
  15            all parties shall continue to afford the material in question the level of
  16            protection to which it is entitled under the Producing Party’s designation
  17            until the Court rules on the challenge.
  18     7. ACCESS TO AND USE OF PROTECTED MATERIAL
  19        7.1 Basic Principles. A Receiving Party may use Protected Material that is
  20            disclosed or produced by another Party or by a Non-Party in connection
  21            with this Action only for prosecuting, defending, or attempting to settle this
  22            Action. Such Protected Material may be disclosed only to the categories of
  23            persons and under the conditions described in this Order. When the Action
  24            has been terminated, a Receiving Party must comply with the provisions of
  25            section 13 below (FINAL DISPOSITION).
  26            Protected Material must be stored and maintained by a Receiving Party at
  27            a location and in a secure manner that ensures that access is limited to the
  28            persons authorized under this Order.

                                                -8-
                                 STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 10 of 17 Page ID #:416



    1        7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
    2           ordered by the court or permitted in writing by the Designating Party, a
    3           Receiving Party may disclose any information or item designated
    4           “CONFIDENTIAL” only to:
    5           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
    6              as employees of said Outside Counsel of Record to whom it is
    7              reasonably necessary to disclose the information for this Action;
    8           (b) the officers, directors, and employees (including House Counsel) of the
    9              Receiving Party to whom disclosure is reasonably necessary for this
   10              Action;
   11           (c) Experts (as defined in this Order) of the Receiving Party to whom
   12              disclosure is reasonably necessary for this Action and who have signed
   13              the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14           (d) The court and its personnel;
   15           (e) Court reporters and their staff;
   16           (f) professional jury or trial consultants, mock jurors, and Professional
   17              Vendors to whom disclosure is reasonably necessary for this Action and
   18              who have signed the “Acknowledgment and Agreement to Be Bound”
   19              (Exhibit A);
   20           (g) the author or recipient of a document containing the information or a
   21              custodian or other person who otherwise possessed or knew the
   22              information;
   23           (h) during their depositions, witnesses, and attorneys for witnesses, in the
   24              Action to whom disclosure is reasonably necessary provided: (1) the
   25              deposing party requests that the witness sign the form attached as
   26              Exhibit A hereto; and (2) they will not be permitted to keep any
   27              confidential information unless they sign the “Acknowledgment and
   28              Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                                                -9-
                                  STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 11 of 17 Page ID #:417



    1                Designating Party or ordered by the court. Pages of transcribed
    2                deposition testimony or exhibits to depositions that reveal Protected
    3                Material may be separately bound by the court reporter and may not be
    4                disclosed to anyone except as permitted under this Stipulated Protective
    5                Order; and
    6            (i) any mediator or settlement officer, and their supporting personnel,
    7                mutually agreed upon by any of the parties engaged in settlement
    8                discussions.
    9         7.3 Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   10            ONLY” Information or Items. Unless otherwise ordered by the court or
   11            permitted in writing by the Designating Party, a Receiving Party may
   12            disclose    any      information        or   item   designated    “HIGHLY
   13            CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to those persons
   14            listed in Section 7.2(a), 7.2(d)-(h) above, Experts as set forth in Section
   15            7.2(c) above as long as the Expert is not a past, current or anticipated
   16            officer, director, owner, member, partner, contractor or employee of a Party
   17            or a competitor to a Party and the Expert signs the “Acknowledgement and
   18            Agreement to Be Bound” (Exhibit A).
   19      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
   20         OTHER LITIGATION
   21         If a Party is served with a subpoena or a court order issued in other litigation
   22   that compels disclosure of any information or items designated in this Action as
   23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   24   ONLY,” that Party must:
   25         (a) promptly notify in writing the Designating Party. Such notification shall
   26            include a copy of the subpoena or court order;
   27         (b) promptly notify in writing the party who caused the subpoena or order to
   28            issue in the other litigation that some or all of the material covered by the

                                                - 10 -
                                    STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 12 of 17 Page ID #:418



    1             subpoena or order is subject to this Protective Order. Such notification shall
    2             include a copy of this Stipulated Protective Order; and
    3         (c) cooperate with respect to all reasonable procedures sought to be pursued by
    4             the Designating Party whose Protected Material may be affected.
    5         If the Designating Party timely seeks a protective order, the Party served with
    6   the subpoena or court order shall not produce any information designated in this action
    7   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
    8   ONLY” before a determination by the court from which the subpoena or order issued,
    9   unless the Party has obtained the Designating Party’s permission. The Designating
   10   Party shall bear the burden and expense of seeking protection in that court of its
   11   confidential material and nothing in these provisions should be construed as
   12   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   13   directive from another court
   14      9. A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT        TO    BE
   15         PRODUCED IN THIS LITIGATION
   16         (a) The terms of this Order are applicable to information produced by a Non-
   17             Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   18             CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”                        Such information
   19             produced by Non-Parties in connection with this litigation is protected by
   20             the remedies and relief provided by this Order. Nothing in these provisions
   21             should be construed as prohibiting a Non-Party from seeking additional
   22             protections.
   23         (b) In the event that a Party is required, by a valid discovery request, to produce
   24             a Non-Party’s confidential information in its possession, and the Party is
   25             subject to an agreement with the Non-Party not to produce the Non-Party’s
   26             confidential information, then the Party shall:
   27             (1) promptly notify in writing the Requesting Party and the Non-Party that
   28                some or all of the information requested is subject to a confidentiality

                                                 - 11 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 13 of 17 Page ID #:419



    1                agreement with a Non-Party;
    2            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
    3                Order in this Action, the relevant discovery request(s), and a reasonably
    4                specific description of the information requested; and
    5            (3) make the information requested available for inspection by the Non-
    6                Party, if requested.
    7         (c) If the Non-Party fails to seek a protective order from this court within 14
    8            days of receiving the notice and accompanying information, the Receiving
    9            Party may produce the Non-Party’s confidential information responsive to
   10            the discovery request. If the Non-Party timely seeks a protective order, the
   11            Receiving Party shall not produce any information in its possession or
   12            control that is subject to the confidentiality agreement with the Non-Party
   13            before a determination by the court. Absent a court order to the contrary, the
   14            Non-Party shall bear the burden and expense of seeking protection in this
   15            court of its Protected Material.
   16      10. UNAUHORIZED DISCLOSURE OF PROTECTED MATERIAL
   17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   18   Protected Material to any person or in any circumstance not authorized under this
   19   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   20   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   21   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   22   persons to whom unauthorized disclosures were made of all the terms of this Order,
   23   and (d) request such person or persons to execute the “Acknowledgment and
   24   Agreement to Be Bound” that is attached hereto as Exhibit A.
   25      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   26         PROTECTED MATERIAL – 502(d) Order
   27      (a) The production of privileged or work-product protected documents,
   28         electronically stored information ("ESI") or information, whether inadvertent

                                                    - 12 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 14 of 17 Page ID #:420



    1         or otherwise, is not a waiver of the privilege or protection from discovery in
    2         this case or in any other federal or state proceeding. This Order shall be
    3         interpreted to provide the maximum protection allowed by Federal Rule of
    4         Evidence 502(d).
    5      (b) Nothing contained herein is intended to or shall serve to limit a party's right to
    6         conduct a review of documents, ESI or information (including metadata) for
    7         relevance, responsiveness and/or segregation of privileged and/or protected
    8         information before production.
    9      12. MISCELLANEOUS
   10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   11             person to seek its modification by the Court in the future.
   12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   13             Protective Order no Party waives any right it otherwise would have to
   14             object to disclosing or producing any information or item on any ground
   15             not addressed in this Stipulated Protective Order. Similarly, no Party waives
   16             any right to object on any ground to use in evidence of any of the material
   17             covered by this Protective Order.
   18         12.3 Filing Protected Material. A Party that seeks to file under seal any
   19             Protected Material must comply with Civil Local Rule 79-5. Protected
   20             Material may only be filed under seal pursuant to a court order authorizing
   21             the sealing of the specific Protected Material at issue. If a Party's request to
   22             file Protected Material under seal is denied by the court, then the Receiving
   23             Party may file the information in the public record unless otherwise
   24             instructed by the court.
   25      13. FINAL DISPOSITION
   26         After the final disposition of this Action, as defined in paragraph 4, within 60
   27   days of a written request by the Designating Party, each Receiving Party must return
   28   all Protected Material to the Producing Party or destroy such material. As used in this

                                                  - 13 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 15 of 17 Page ID #:421



    1   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
    2   summaries, and any other format reproducing or capturing any of the Protected
    3   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
    4   must submit a written certification to the Producing Party (and, if not the same person
    5   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
    6   category, where appropriate) all the Protected Material that was returned or destroyed
    7   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
    8   compilations, summaries or any other format reproducing or capturing any of the
    9   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
   10   archival copy of all pleadings, motion papers, trial, deposition, and hearing
   11   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   12   reports, attorney work product, and consultant and expert work product, even if such
   13   materials contain Protected Material. Any such archival copies that contain or
   14   constitute Protected Material remain subject to this Protective Order as set forth in
   15   Section 4 (DURATION).
   16      14. Any violation of this Order may be punished by any and all appropriate
   17   measures including, without limitation, contempt proceedings and/or monetary
   18   sanctions.
   19   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
   20
   21   DATED: August 5, 2021                LAW OFFICES OF ALVIN L. PITTMAN
   22
   23
                                             By: /s/ Alvin L. Pittman
   24
                                                 Alvin L. Pittman
   25                                            Attorney for Plaintiff-Counter-Defendants
   26                                            N.T.A.A. (No Talk All Action) Inc. and
                                                 Ryan Robinson
   27
   28

                                                 - 14 -
                                   STIPULATED PROTECTIVE ORDER
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 16 of 17 Page ID #:422
Case 2:21-cv-00398-DDP-AGR Document 39 Filed 08/26/21 Page 17 of 17 Page ID #:423



    1                                        EXHIBIT A
    2            ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3   I,   _____________________________             [print   or   type     full   name],   of
    4   ____________________________________ [print or type full address], declare
    5   under penalty of perjury that I have read in its entirety and understand the Stipulated
    6   Protective Order that was issued by the United States District Court for the Central
    7   District of California on _____________ [date] in the case of N.T.A.A (NO TALK ALL
    8   ACTION), Inc. and Ryan Robinson v. Nordstrom, Inc. and NIKE, Inc., 2:21-cv-00398
    9   (DDR) (AGRx). I agree to comply with and to be bound by all the terms of this
   10   Stipulated Protective Order and I understand and acknowledge that failure to so
   11   comply could expose me to sanctions and punishment in the nature of contempt. I
   12   solemnly promise that I will not disclose in any manner any information or item that
   13   is subject to this Stipulated Protective Order to any person or entity except in strict
   14   compliance with the provisions of this Order. I further agree to submit to the
   15   jurisdiction of the United States District Court for the Central District of California
   16   for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
   17   enforcement proceedings occur after termination of this action. I hereby appoint
   18   __________________________            [print      or     type       full     name]    of
   19   _______________________________________ [print or type full address and
   20   telephone number] as my California agent for service of process in connection with
   21   this action or any proceedings related to enforcement of this Stipulated Protective
   22   Order.
   23   Date: ______________________________________
   24   City and State where sworn and signed: _________________________________
   25
   26   Printed name: ______________________________
   27
   28   Signature: __________________________________

                                                 - 16 -
                                   STIPULATED PROTECTIVE ORDER
